Citation Nr: 1418496	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress syndrome (PTSD).

2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Council


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2012, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is in the claims file.

The Virtual VA paperless claims processing system does not contain any documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required and the case is REMANDED for the following actions:

1.  Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and that pertain to the issues of service connection for PTSD and for Hepatitis C.  Provide the Veteran with release of information forms to obtain such information.  In particular, advise the Veteran to obtain:

a.  A statement from his private treating physician explaining why his current Hepatitis C is related to service; 

b.  "Buddy statements," personal correspondence, or other evidence that is relevant to the issues of service connection for PTSD and/or Hepatitis C; and

c.  A statement from the Veteran identifying and correcting any errors in his service treatment records.

2.  Obtain any outstanding VA treatment records, TO INCLUDE THE VA MENTAL HEALTH EVALUATION REFERED TO DURING THE MAY 2012 HEARING, and associate them with the claims file.

3.  After receipt of the above information, RETURN THE CLAIMS FILE to the VA examiner who conducted the May 2011 mental health examination for a new examination and opinion regarding the etiology of the Veteran's PTSD.  If the examiner is not available, schedule a VA examination with another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a.  The examiner must determine whether the Veteran has PTSD OR ANY OTHER MENTAL DISORDER due to or aggravated by military service.  The examiner must provide an explanation for the opinion.

b.  The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2010 private medical opinion, diagnosing PTSD and opining that the Veteran's PTSD results from in-service stressors.

December 2010 statement documenting various in-service stressors.

May 2011 VA examination, finding that the Veteran's diagnosis for PTSD does not meet the DSM-IV criteria.

March 2012 statement (VA Form 646), claiming that the Veteran's combat experiences in Iraq during the Gulf War caused his PTSD.

May 2012 hearing testimony, describing combat activities and a history of PTSD symptoms.




c.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

4.  After receipt of the information referred to in REMAND DIRECTIVES 1 and 2, RETURN THE CLAIMS FILE to the VA examiner who conducted the May 2011 Hepatitis C examination for a new opinion regarding the etiology of the Veteran's current Hepatitis C disorder.  If the examiner is not available, schedule a VA examination with another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a.  The examiner must determine whether the Veteran currently has Hepatitis C and, if the examiner diagnoses Hepatitis's C, whether the disorder was caused or aggravated by military service.  The examiner must provide an explanation for the opinion.

b.  The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

November 1988 prescreening form (DD Form 2246), denying Hepatitis C. 

June 1989 supplemental medical data form (DD Form 4700), noting in-service inoculations.

August and September 2010 private medical records (PMRs), documenting a history of treatment for Hepatitis C.

October and November 2010 PMRs, diagnosing minimally active Hepatitis C based on a liver biopsy.

May 2011 VA examination, diagnosing Hepatitis C in remission and finding no risk factors for Hepatitis C in service.

Internet article submitted in November 2011 and printed from HSVets.com, suggesting a relationship between Hepatitis C and in-service inoculation using "air gun" inoculations. 

March 2012 statement (VA Form 646), stating that the Veteran has had both ears pierced, but does not have any additional body piercings.

May 2012 hearing testimony, stating that the Veteran was diagnosed as having Hepatitis C in 2001, that he acquired Hepatitis C from in-service air gun inoculation, and denying any high-risk factors for Hepatitis C, to include multiple body piercings. 

c.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Then, review the examination reports to ensure that they adequately respond to the above directives, including providing an adequate explanation in support of the requested opinions.  If either report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5.  After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for PTSD and Hepatitis C.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



